Citation Nr: 1133252	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The appellant served on active duty from February 1967 to February 1970 and was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 administrative decision of the RO in Columbia, South Carolina, which found that the appellant had no honorable period of service and therefore was not entitled to payment of VA benefits.  

The appellant, his former spouse and his representative presented testimony at an August 2008 hearing at the RO before a local hearing officer.  The appellant and his representative presented testimony at an August 2008 hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of those hearings have been associated with the appellant's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's representative contends that the case should be remanded due to a failure to comply with the Board's prior remand instructions.  For the reasons that follow, the Board agrees and remands for compliance.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in August 2009 to conduct necessary development.  The Board instructed that 1) the appellant receive adequate notice under the Veterans Claims Assistance Act (VCAA), 2) the RO obtain records from the Army Discharge Review Board that may pertain to the appellant's attempts to upgrade his other than honorable discharge, and 3) the RO obtain all personnel records pertaining to the appellant's enlistment(s) in the U.S. Army and specifically seek any records pertaining to a reenlistment or extension the appellant may have made on or about October 30, 1968.  The Board notes that the remand was processed by the Appeals Management Center (AMC).  The AMC satisfied only one of the remand instructions, providing notice of the character of discharge elements under the VCAA.  The AMC did not attempt to acquire any records at all, instead reprinting 2006 PIES requests to the National Personnel Records Center (NPRC) which resulted in confirming the Veteran's dates of service and service in Vietnam and resulted in the appellant's service treatment records, unit of assignment and travel records being sent to the RO for association with the appellant's claims file.  This evidence was of record at the time of the August 2009 Board remand and does not in any way address the remand instructions.  The Board remands again to obtain the appellant's personnel and discharge review records.  See Stegall.

As stated in the prior remand, the appellant has maintained that he had two periods of enlistment and that while the second period ended with a discharge under other than honorable conditions, the other was honorable.  See August 2008 hearing transcript at page 3.  The appellant essentially contends that he is entitled to benefits from the first period of enlistment and, in the alternative, that he has sought an upgrade of his other than honorable discharge.  Specifically, the appellant has testified that he returned from Vietnam and was assigned to Fort Rucker, Alabama.  While there, he determined that he wanted to move to a different military job assignment and that he had to reenlist to make the change. He testified that he reenlisted and was assigned to a training command in Ft. Monmouth, New Jersey.

A review of the records shows the appellant initially enlisted in February 1967, returned from Vietnam in August 1968 and was assigned to Fort Rucker, Alabama.  Records also show that the appellant was assigned to a command located at Fort Monmouth, New Jersey, in February 1969, and assigned for training in air defense radar repair.  An Army Form DA 20 in the record shows an effective date for a reenlistment or extension of "30 OCT 68;" about the time period that the appellant contends he reenlisted at Fort Rucker.

VA's duty to assist requires completion of a thorough attempt to obtain his enlistment history.  As the prior remand instruction resulted in a failure to conduct any records search at all, the Board takes the opportunity to reformulate the instruction.  The Board remands now for the appellant's service personnel records to the extent available.  The Board anticipates that such an instruction will be more easily understood by the AMC and that the request is broad enough that the enlistment information will be obtained as a part of the appellant's service personnel records.

The appellant has also testified that he has attempted to have his other than honorable discharge upgraded to an honorable discharge through petition to the Army Discharge Review Board.  VA should also attempt to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek records from the Army Discharge Review Board that may pertain to the appellant's attempts to upgrade his other than honorable discharge.  Any response from the Army Discharge Review Board should be associated with the appellant's VA claims folder.

2.  The RO/AMC should seek to obtain the appellant's complete service personnel records.  Any such records received should be associated with the appellant's VA claims folder.

3.  After completion of the foregoing and any other development deemed necessary, the RO/AMC should reconsider whether the character of the appellant's discharge is honorable for purposes of payment of VA benefits.  If the benefit sought on appeal remains denied, the RO/AMC should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


